*139OPINION.
Maeqtxette :
The petitioner contends that during the fiscal years ended June 30, 1919, and June 30, 1920, there existed abnormalities affecting its income and invested capital which entitle it to relief under the provisions of sections 327 and 328 of the Kevenue Act of 1918. All of the material allegations of the petition are denied by the respondent’s answer and the only evidence presented in support of the petition consists of a comparative profit and loss statement for the years 1915 to 1927, inclusive, and a comparative balance sheet for the same period, parts of which pertinent here are set forth in the findings of fact. These exhibits fail to show that there existed during the years under consideration any abnormalities affecting either the petitioner’s income or invested capital which would entitle it to the relief claimed.

Judgment will be entered for the respondent.